DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 7 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Claim 7 recites the limitation "the detection voltage of the capacitor" in line 4.  There is insufficient antecedent basis for this limitation in the claim.

Claim 7 recites the limitation "the externally input voltage command" in lines 4-5.  There is insufficient antecedent basis for this limitation in the claim.

Claim 7 recites the limitation "the synchronization with the AC power source" in line 12.  There is insufficient antecedent basis for this limitation in the claim.

Claim 7 recites the limitation "the second reference voltage" in lines 26-27.  There is insufficient antecedent basis for this limitation in the claim.

Claim 7 recites the limitation "the output voltage of the vehicle charger" in line 43.  There is insufficient antecedent basis for this limitation in the claim.

Claim 7 recites the limitation "the predetermined output voltage command" in lines 43-44.  There is insufficient antecedent basis for this limitation in the claim.

Claim Rejections - 35 USC § 102

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1 and 8 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Brown et al., hereinafter Brown, US Publication No. 2018/0278168.

Regarding Claim 1, Brown teaches a vehicle charger comprising: 
an inductor having a first end connected to a first end of an alternating current (AC) power source (Brown Fig. 5 and paragraph [0044], see inductor 34 having one end connected to AC power source 12); 
a first leg comprising a first switching element and a second switching element, which are connected to each other in series, wherein connection terminals of the first switching element and the second switching element are connected to a second end of the inductor (Brown Fig. 5 and paragraph [0044], see switches M1 and M3, connected in series, and having a connection to the other end of inductor 34); 
a capacitor connected to the first leg in parallel (Brown Fig. 5 and paragraph [0048], see inductor Cin connected in parallel to switches M1 and M3); 
a second leg comprising a third switching element and a fourth switching element, which are connected to each other in series between both ends of the capacitor, wherein connection terminals of the third switching element and the fourth switching element are connected to a second end of the AC power source (Brown Fig. 5 and paragraph [0049], see switches P1 and P2 connected in series to each other between the ends of capacitor Cin, and connected to the other end of the AC power source 12 through the switches M2 and M4);
a transformer, which has a primary coil having a first end connected to the connection terminals of the third switching element and the fourth switching element, and a secondary coil electromagnetically coupled to the primary coil (Brown Fig. 5 and paragraph [0050], see transformer 40 having one end connected to the switches P1 and P2 and having a primary and secondary coil); 
a third leg comprising a fifth switching element and a sixth switching element, which are connected to each other in series between both ends of the capacitor, wherein connection terminals of the fifth switching element and the sixth switching element are connected to a second end of the primary coil (Brown Fig. 5 and paragraph [0049], see switches P3 and P4 connected in series to each other between the ends of capacitor Cin and connected to the second end of the primary coil of transformer 40); and 
a controller configured to control the first and second switching elements in order to adjust a voltage of the capacitor, and configured to control the third and fourth switching elements in order to convert a magnitude of the voltage of the capacitor (Brown Fig. 5 and paragraphs [0054] and [0058], wherein a controller controls the switching elements to rectify, i.e. adjust a voltage, and convert using control signals to the switches).

Regarding Claim 8, Brown further teaches a rectifier connected to the secondary coil of the transformer, and configured to rectify power induced by the secondary coil and to output the rectified power to a device to be charged (Brown Fig. 5 and paragraphs [0050]-[0053], see full bridge rectifier 70 that rectifies the power induced by the secondary coil to charge a battery 20).

Allowable Subject Matter

Claims 2-6 and 9-13 objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Claim 7 objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims and if the 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph rejection set forth above is overcome.

The following is a statement of reasons for the indication of allowable subject matter:  

Regarding Claim 2, the prior art of record does not teach or suggest the following claim limitations:

wherein, in order to adjust the voltage of the capacitor, the controller is further configured to: 
determine duty ratios of the first and second switching elements included in the first leg to control a turn-on/off of the first and second switching elements, 

control a turn-on/off of the fifth and sixth switching elements included in the third leg such that the fifth and sixth switching elements have a phase difference therebetween, compared with the third and fourth switching elements included in the second leg.

Regarding Claim 3, the prior art of record does not teach or suggest the following claim limitations:

wherein the controller generates a detection voltage of the capacitor and a first reference voltage for making the detection voltage of the capacitor obey an externally input voltage command for the capacitor, and 
the first reference voltage has a form of an alternating current synchronized with an alternating current of the AC power source.

Regarding Claim 7, the prior art of record does not teach or suggest the following claim limitations:

a first subtractor configured to determine a first error between the detection voltage of the capacitor and the externally input voltage command for the capacitor; 

a current command generator configured to generate a current command by multiplying the DC voltage control value, determined by the first voltage controller, by a phase component for the synchronization with the AC power source; 
a second subtractor configured to determine a second error between the current command and a detection current of the inductor; 
a current controller configured to determine a first reference voltage, which is used in determining the duty ratios of the first switching element and the second switching element of the first leg in order to reduce the second error and has a form of an alternating current synchronized with an alternating current of the AC power source; 
a triangular wave generator configured to generate a carrier signal, which is a triangular wave-shaped voltage having a predetermined period; 
a DC voltage source configured to generate the second reference voltage, which is a predetermined DC voltage having a magnitude corresponding to half of the peak value of the carrier signal; 
a first comparator configured to compare a magnitude of the first reference voltage with a magnitude of the carrier signal, determine the duty ratios of the first switching element and the second switching element, and to output the determined duty ratios as a control signal for the first switching element and the second switching element; 
a second comparator configured to compare a magnitude of the second reference voltage with a magnitude of the carrier signal, determine the duty ratios of the 
a third subtractor configured to determine a third error between the output voltage of the vehicle charger and the predetermined output voltage command; 
a second voltage controller configured to generate a current peak command for reducing the third error; 
a third comparator configured to output a result of comparison between a peak value of a primary-side current of the transformer and the current peak command; and 
a D flip-flop configured to delay an output of the second comparator based on an output of the third comparator and to output the output of the second comparator as a control signal for the fifth switching element and the sixth switching element.

Regarding Claim 9, the prior art of record does not teach or suggest the following claim limitations:

generating a detection voltage of the capacitor and a first reference voltage for making the detection voltage of the capacitor obey an externally input voltage command for the capacitor; 
generating a second reference voltage which is a DC voltage having a predetermined magnitude; 
comparing the first reference voltage with a carrier signal, which has a triangular wave-shaped voltage having a predetermined period, and determining duty ratios of the 
comparing the second reference voltage with the carrier signal and determining a turn-on/off state of the third switching element and the fourth switching element, which are opened/short-circuited complementarily to each other; and 
determining a phase difference for making an output voltage of the vehicle charger obey a predetermined output voltage command, delaying the turn-on/off state of the third switching element and the fourth switching element by the phase difference, and determining a turn-on/off state of the fifth switching element and the sixth switching element.

Claims 4-6 and 10-13 would be allowable based on their dependency to Claims 3 and 9, respectively, for the reasons stated above.

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ERIC D LEE whose telephone number is (571)270-7098. The examiner can normally be reached Monday-Thursday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ERIC D LEE/Primary Examiner, Art Unit 2851